Ekwall, Judge:
These two cases relate to and cover the same entry. At the hearing held in Los Angeles, Calif., they were ordered consolidated.
An examination of the record in each ease discloses that the duties have not been paid. Payment of duties is a condition precedent to the right to file protest. Sucrest Corporation v. United States, 31 C. C. P. A. (Customs) 220, C. A. D. 275; Central Commodities Corp. v. United States, 6 Cust. Ct. 452, C. D. 514. The motion of the Government to dismiss the protests is, therefore, granted.
Judgment will be rendered accordingly.